Order entered May 8, 2013




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-13-00317-CV

                             MICHAEL A. RUFF, Appellant

                                           V.

                                SUZANN RUFF, Appellee

                        On Appeal from the Probate Court No. 1
                                 Dallas County, Texas
                          Trial Court Cause No. PR-11-2825

                                        ORDER
      Before the Court is appellee’s May 6, 2013 unopposed motion for extension to time to

file appellee’s brief. Appellee’s motion is GRANTED. Appellee’s brief shall be filed on or

before May 24, 2013.


                                                  /s/   ELIZABETH LANG-MIERS
                                                        JUSTICE